Citation Nr: 0843659	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-07 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
uterine fibroids.

2.  Entitlement to service connection for a total 
hysterectomy and bilateral oophorectomy, to include 
consideration of a temporary 100 percent evaluation.

3.  Entitlement to a compensable disability rating for 
fibrocystic breast disease, status post removal of benign 
mass from the left breast.

4.  Entitlement to special monthly compensation based on 
anatomical loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1977 to 
July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which declined to reopen the veteran's claim for 
service connection for uterine fibroids, denied service 
connection for a total hysterectomy and bilateral salpingo 
oophorectomy, continued a noncompensable disability rating 
for fibrocystic breast disease, status post removal of benign 
mass from the left breast and denied entitlement to special 
monthly compensation based upon anatomical loss.  

In a statement dated on March 21, 2008, the veteran stated 
that she would not be able to attend her Travel Board 
hearing.  As such, her request for a hearing is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2008).  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In a September 2002 rating decision, the RO denied 
entitlement to service connection for uterine fibroids; the 
veteran filed a timely notice of disagreement (NOD), but did 
not perfect her appeal; as such, this decision is final.

2.  Evidence added to the record since the September 2002 
rating decision does not relate, by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the veteran's service-connection 
claim for uterine fibroids.

3.  There is no competent medical evidence showing that the 
veteran's total hysterectomy and bilateral oophorectomy are 
related to service.

4.  The veteran's service-connected fibrocystic breast 
disease, status post removal of benign mass from the left 
breast, is not manifested by significant alteration of size 
or form of one or both breasts following a simple mastectomy 
or a wide local excision.

5.  There is no basis for an award of special monthly 
compensation based on the loss of a creative organ.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been received since the 
September 2002 rating decision sufficient to reopen the 
veteran's claim for service connection for uterine fibroids.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  The veteran's total hysterectomy and bilateral 
oophorectomy was not the result of service or a disease 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   

4.  The criteria for a compensable disability rating for 
fibrocystic breast disease, status post removal of benign 
mass from the left breast have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.116, Diagnostic Codes 
7626, 7628 (2008).    

5.  The criteria for special monthly compensation based upon 
loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In terms of the veteran's service connection claim, the duty 
to notify was satisfied by way of letters sent to the 
appellant in January and June 2005 that fully addressed all 
notice elements and were sent prior to the initial AOJ 
decision in this matter.  The letters informed the appellant 
of what evidence was required to substantiate the claim(s) 
and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until January 2007, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In terms of the veteran's claim for an increased rating, the 
Board acknowledges that the January and June 2005 letters 
sent to the veteran do not meet the requirements of Vazquez-
Flores and are not sufficient as to content, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.  In this case, 
the veteran was provided with correspondence regarding what 
was needed to support her claim for increase.  Specifically, 
a January 2007 statement of the case provided the veteran 
with the criteria necessary for entitlement to higher 
disability ratings for her fibrocystic breast disease, status 
post removal of benign mass from the left breast.  In 
addition, the January and June 2005 letters stated that a 
claim for increase in a disability rating was considered 
complete when there is evidence that shows the disability has 
gotten worse, including lay evidence that the symptoms had 
increased in frequency and severity.  Moreover, in her 
December 2006 VA examination, the veteran was prompted to 
inform the examiner how her breast disorder symptoms affected 
her employment and daily life.  Finally, in January 2007, the 
veteran was given examples of the types of lay and medical 
evidence that would substantiate her claim and was informed 
how the VA determines a disability rating.  Dingess, supra.  
The veteran's claim was readjudicated and a supplemental 
statement of the case was issued in December 2007.  Based on 
the above, any notice deficiencies with regard to the holding 
in Vazquez-Flores do not affect the essential fairness of the 
adjudication.  For this reason, no further development is 
required regarding the duty to notify.

With regard to her claim to reopen, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  In the present case, The June 2005 
letter informed the veteran why her claim was initially 
denied in the September 2002 rating decision and what 
evidence would be needed to be considered new and material in 
order to reopen her claim.

Regarding the veteran's claim for entitlement to special 
monthly compensation, VCAA notice is not required for this 
issue because it involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit). 

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, private medical records and 
lay statements have been associated with the record.  The 
veteran was afforded a VA medical examination for her 
increased rating claim in January 2006.  In terms of the 
veteran's claim to reopen, the duty to provide a medical 
examination or obtain a medical opinion applies only when a 
decision has been made to reopen a finally decided case.  In 
the present case, the September 2002 decision will not be 
reopened, and, therefore, the duty to provide a medical 
examination does not apply.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim to reopen - uterine fibroids

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for uterine 
fibroids.  As noted above, the requirement of submitting new 
and material evidence to reopen a claim is a material legal 
issue that the Board is required to address on appeal.  
Burnett v. Brown, 83 F.3d 1380, and 1383-84 (Fed. Cir. 1996).

In a September 2002 rating decision, the veteran's claim for 
service connection for uterine fibroids was denied.  It was 
determined that there was no evidence that the veteran had 
uterine fibroids while in service or that her uterine 
fibroids were related to her time on active duty.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2008).  
The veteran filed to reopen the claim and has perfected an 
appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156.  Second, if VA determines that the evidence is new 
and material, VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not new and material, the inquiry ends and the 
claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in September 2002.  Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The evidence regarding the veteran's claim for entitlement to 
service connection for uterine fibroids received by VA since 
the September 2002 decision is a January private medical 
record reflecting that the veteran has fibroid uteri, an 
August 2002 private physician's statement showing that the 
veteran was being treated for fibroid uteri, private January, 
June and September 2002 ultrasounds showing ovarian cysts and 
uterine fibroids, a December 2002 VA medical record 
reflecting that the veteran reported that her doctor was 
planning on performing an abdominal hysterectomy due to her 
uterine fibroids, private medical records reflecting that, in 
October 2003, the veteran was admitted with a diagnosis of 
pelvic pain secondary to uterine fibroids, and that she 
underwent a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy and lysis of adhesions, November 2003 
private medical records showing that the veteran had an 
infection in her abdominal surgical site and lay statements 
from the veteran.
 
Since these medical records and reports are not redundant of 
any other evidence previously considered and were not part of 
the record at the time of the September 2002 rating decision, 
they are considered new evidence.  However, none of the 
records in the claims file provide the needed evidence that 
the veteran's uterine fibroids were caused by or related to 
active duty.  The medical records show that the veteran 
underwent ongoing treatment for her uterine fibroids, and 
that this condition eventually led to her hysterectomy, but 
they do not provide a link between the veteran's time in 
service and her uterine fibroids.  Therefore, these records 
and statements are not material since they do not provide an 
unestablished fact necessary to substantiate the appellant's 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

As to the lay statements by the veteran, they cannot be 
accepted as competent evidence to the extent that they 
purport to establish a medical nexus or the presence of a 
disability, see Espiritu v. Derwinski, 2 Vet. App. 492, or 
provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995).  

Because none of the evidence submitted since September 2002 
raises a reasonable possibility of substantiating the claim, 
it is not new and material evidence.  The Board therefore 
must deny the application to reopen a claim of entitlement to 
service connection for uterine fibroids and the September 
2002 decision remains final.  Accordingly, the benefit sought 
on appeal must be denied.  

Service connection - total hysterectomy and bilateral 
oophorectomy

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends that her total hysterectomy and 
bilateral oophorectomy should be service-connected since she 
is already service-connected for her breast disorder, and the 
uterus and the breasts are both in the 
reproductive/gynecological systems.  In the alternative, the 
veteran argues that she had a cyst in her ovaries while on 
active duty which was the beginning of the condition which 
led to her total hysterectomy and bilateral oophorectomy.    

Service treatment records do not show any treatment for or 
diagnosis of uterine fibroids.  A January 1984 examination 
report revealed a 1.5 centimeter ovarian cyst on the right 
side.  There are no other service treatment records which 
show treatment for or diagnosis of ovarian cysts.  

The first post-service evidence of problems with the 
veteran's uterus or ovaries is a January 2002 private 
physician's letter which shows that an ultrasound examination 
revealed myomata in the veteran's uterus and cysts in both 
ovaries.  A June 2002 letter from the same private physician 
reflects his report that there were follicular cysts in both 
ovaries and that the largest myoma in the veteran's uterus 
had increased in size since the January 2002 study.  A 
September 2002 ultrasound of the veteran's uterus revealed 
that the uterine myoma were still present and similar in size 
to the June 2002 study, and that follicular cysts were 
present in both ovaries.  In December 2002, the veteran 
reported to a VA examiner that her doctor was planning on 
performing an abdominal hysterectomy due to her uterine 
fibroids.  An April 2003 private ultrasound study shows that 
the veteran had uterine myomata and a cyst in her left ovary.  

A February 2003 VA examination report shows that an 
ultrasound of the veteran's uterus revealed a large posterior 
fibroid that measured 7.5 centimeters.  The examiner 
indicated that, in January 2003, he had examined the veteran 
and found that there was a large, tender, posterior fibroid 
lodged in the posterior cul-DE-sac and adnexa at that time 
and that examination reflected normal ovaries.   The examiner 
noted that the veteran would be undergoing a hysterectomy.  

October 2003 private medical records show that the veteran 
was admitted to the hospital with a diagnosis of pelvic pain 
secondary to uterine fibroids, and that she underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy 
and lysis of adhesions.  The pathological diagnosis for her 
uterus was an enlarged uterus with cervix showing 
endometriosis of the utero-sacral ligament with uterine-
serosal adhesions, multiple leiomyomata (or fibroids) of the 
myometrium (or uterine wall), with a dominant large detached 
lesion, extensive transition zone and ectocervical active 
cervicitis with reactive cervical epithelium consistent with 
uterine prolapse, focal adenomyosis of the myometrium and 
mildly disordered proliferative type endometrium with 
prominent tubal metaplasia.  The pathological diagnosis for 
her ovaries was bilateral organizing hemorrhagic corpora 
luteae (or cysts), greater on the right.  November 2003 
private medical records show that the veteran was readmitted 
due to an infection in her abdominal surgical site.  She was 
released in January 2004.  

The Board finds that, based upon the evidence of record, the 
veteran's total hysterectomy and bilateral oophorectomy is 
not related to any incident or condition which developed 
during active duty.  While the veteran's service treatment 
records show that she had an ovarian cyst while in service, 
there are no other indications of problems with her uterus or 
ovaries while in service.  The first indication of problems 
with her uterus is in January 2002, over 15 years after the 
veteran left active duty.  In addition, there is no 
indication that her uterine fibroids, which necessitated her 
hysterectomy, are related in any way to a single ovarian cyst 
while in service.  It appears from the record that the 
uterine fibroids formed well after her separation from 
service, and none of her physicians have linked the condition 
to her time in service.  As noted above, for service 
connection to be warranted, there must be evidence of a 
current disability, of incurrence of a disease or injury in 
service; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer, supra.  In the present case, service 
treatment records do not reflect any in-service treatment for 
or diagnosis of uterine fibroids and there has been no nexus 
provided between any in-service disease or incident and her 
total hysterectomy and bilateral oophorectomy.  

As to the veteran's contention that she should be service-
connected for her total hysterectomy and bilateral 
oophorectomy because she is already service-connected for a 
breast condition and these systems are related, the Board 
notes that disabilities of the breasts and disabilities of 
the gynecological systems are service-connected individually, 
based upon whether each condition meets the criteria for 
service connection.  38 C.F.R. § 3.303.

In addition, the Board notes that the veteran claimed 
entitlement to a temporary total disability rating based on 
convalescence due to her total hysterectomy and bilateral 
oophorectomy.  38 C.F.R. § 4.30 (2008).  However, since the 
veteran will not be service-connected for her total 
hysterectomy and bilateral oophorectomy, her claim for 
entitlement to convalescence due to this surgery is moot.

As noted, the veteran has contended that she had an ovarian 
cyst during service which eventually led to her total 
hysterectomy and bilateral oophorectomy.  However, the 
veteran, as a layperson, is not competent to render opinion 
regarding medical diagnosis or medical opinion on etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Increased rating - fibrocystic breast disease, status post 
removal of benign mass from the left breast

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).  

Where service connection has already been established and an 
increase in the disability rating is at issue, as in the 
present case regarding the veteran's increased rating claims, 
it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes that the Court, in Hart v. Mansfield, 21 Vet. 
App. 505 (2007), held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
reaching this conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  38 U.S.C. § 5110.  Accordingly, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran contends that her fibrocystic breast disease, 
status post removal of benign mass from the left breast 
warrants a compensable disability rating.

The veteran's fibrocystic breast disease, status post removal 
of benign mass from the left breast is currently service-
connected under Diagnostic Codes 7628 and 7626.

Under Diagnostic Code 7628, for benign neoplasm of the 
gynecological system or breast, the disorder is rated as 
impairment in function of urinary or gynecological systems, 
or the skin.  38 C.F.R. § 4.116, Diagnostic Code 7628.  Under 
Diagnostic Code 7626, a noncompensable evaluation is assigned 
following a wide local excision without significant 
alteration of size of form of one or both breasts.  A 30 
percent disability rating is warranted following a simple 
mastectomy or wide local excision with significant alteration 
of size or form of one breast, and a 50 percent disability 
rating would be warranted if this involved both breasts.  For 
VA purposes, a wide local excision (including partial 
mastectomy, lumpectomy, tylectomy, segmentectomy, and 
quadrantectomy) means removal of a portion of the breast 
tissue.  38 C.F.R. § 4.116, Diagnostic Code 7626.

A February 2003 VA examination report shows that the veteran 
had a mass in the inner aspect of the left breast for which 
she had an excisional biopsy which was described as a partial 
mastectomy with wire localization done in July 1988.  The 
examiner noted that the operative note revealed a standard 
wide local excision of a previously wire-localized lesion in 
the left breast.  Physical examination reflected inframammary 
scars as well as in the anterior midline secondary to a 
previous reduction mammoplasty.  The scars were supple and 
there was no evidence of keloid formation.  There was a scar 
on the inner aspect of the left breast which was slightly 
separated, but again there was no evidence of keloid 
formation and there was no tenderness.  The examiner noted 
that the breasts were symmetric in both the supine and 
upright position with no significant skin retraction or other 
abnormality at the biopsy site.  There was no apparent loss 
of breast tissue when comparing the left to the right breast 
tissue and the breasts appeared symmetric and well formed.  
There was no tenderness and in addition no masses were 
palpable in either breast, although there was diffuse 
nodularity throughout both breasts.  

A September 2003 radiographic lo-dose mammogram report 
revealed that the veteran's post-breast reduction scars were 
evident and that she had benign appearing calcifications 
appeared bilaterally.  

A December 2006 VA examination report shows that the examiner 
noted that the veteran had two breast biopsies done in 1989, 
and then had bilateral breast reduction surgery in 1992.  The 
examiner noted that her most recent mammogram was done in 
June 2006 and that it was within normal limits.  Upon 
examination, the veteran's breasts had well healed breast 
reduction scars, and were soft with no nipple discharge or 
retraction.  The skin changes were expected due to the breast 
reduction surgery and the axillae were free of masses.  The 
examiner noted that it was impossible to determine how much 
breast was removed at the time of her original biopsies, 
since there had been subsequent breast reduction surgery, and 
that there was no current impairment from her initial breast 
biopsies.

In a June 2007 letter from the private physician who 
performed her breast reduction surgery, he indicated that, in 
his point of view, she was not disabled.  He also noted that 
is had been seven years since her last visit to his office.

Based upon the evidence of record, the Board finds that the 
veteran's service-connected breast condition does not warrant 
a higher disability rating under Diagnostic Codes 7628 or 
7626.  As noted above, in order to warrant a higher 
disability rating under Diagnostic Code 7626, the veteran's 
service-connected breast disability would need to be 
manifested by significant alteration of size or form of one 
or both breasts.  However, there is no indication in the 
record that this is the case.  The February 2003 VA examiner 
noted that the veteran's breasts were symmetric with no 
apparent loss of breast tissue when comparing the left to the 
right breast tissue.  In addition, December 2006 VA examiner 
noted that, while it was impossible to determine how much 
breast was removed at the time of her original biopsies, 
there was no current impairment from her initial breast 
biopsies.  As such, the Board finds that a higher disability 
rating under this Diagnostic Code is not warranted.

The Board has considered rating the veteran's service-
connected breast disability under other Diagnostic Code in 
order to provide her with the most beneficial rating; 
however, there are no other Diagnostic Codes relating to 
disorders of the breasts.  

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the veteran meets the criteria for a 
noncompensable disability rating for her fibrocystic breast 
disease, status post removal of benign mass from the left 
breast.  Hart, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's fibrocystic breast disease, 
status post removal of benign mass from the left breast is 
currently resulting in frequent hospitalizations or marked 
interference in her employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claims for an increased rating for her fibrocystic breast 
disease, status post removal of benign mass from the left 
breast, the "benefit-of-the-doubt" rule is not applicable and 
the Board must deny his claims.  See 38 U.S.C.A. § 5107(b).

Special Monthly Compensation

The veteran contends that he is entitled to special monthly 
compensation based upon loss of use of a creative organ, 
secondary to her total hysterectomy and bilateral 
oophorectomy.  Special monthly compensation is payable if a 
veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k)(West 2002 & Supp. 
2008); 38 C.F.R. § 3.350(a)(2008).

In this case, the veteran has not been service-connected for 
any disability having a causal relationship to his loss of 
use of a creative organ.  Specifically, the Board has, by 
this decision, determined that the veteran is not entitled to 
service connection for total hysterectomy and bilateral 
oophorectomy.  Thus, she is not entitled to special monthly 
compensation for the anatomical loss or loss of use of a 
creative organ.

Where application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.  See Sabonis v. Brown, 6 
Vet. App. at 426, 430 (1994).  As there is no legal basis for 
an award of special monthly compensation based upon loss of 
use of a creative organ, the claim must be denied as a matter 
of law.


ORDER

As new and material evidence has not been received, the claim 
of entitlement to service connection for uterine fibroids is 
not reopened and the appeal is denied.

Service connection for a total hysterectomy and bilateral 
oophorectomy, to include consideration of a temporary 100 
percent evaluation, is denied.

A compensable disability rating for fibrocystic breast 
disease, status post removal of benign mass from the left 
breast, is denied.
 
Entitlement to special monthly compensation based on 
anatomical loss is denied



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


